Citation Nr: 0721309	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  96-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for lumbosacral fibromyositis.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from October 1968 to October 
1972, and from December 1972 to November 1977.  He also 
reportedly had active service from November 1979 to February 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The case 
subsequently came under the jurisdiction of the New York, New 
York, RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in May 1998.  A transcript of that 
hearing is associated with the claims file.  The Board 
remanded the case for additional development in September 
1998, January 2005, and April 2006.  The requested 
development has since been completed, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The lumbosacral fibromyositis has resulted in loss of 
lateral motion with narrowing or irregularity of the joint 
space, but has not resulted in other manifestations of a 
severe lumbosacral strain such as listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or some 
of the above with abnormal mobility on forced motion.  

2.  The lumbosacral fibromyositis is not productive of 
intervertebral disc syndrome.

3.  The lumbosacral fibromyositis has not resulted in more 
than moderate limitation of motion.

4.  The veteran has not had incapacitating episodes having a 
total duration of at least four weeks during the past 12 
months.

5.  The lumbosacral fibromyositis has not resulted in 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 20 
percent disabling for lumbosacral fibromyositis are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295, 8520 (2003), effective prior to September 26, 
2003; 68 Fed. Reg. 51,454, 51,456-57; 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2006), effective from September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been fully satisfied.  The letters from the RO dated in 
May 2002, June 2002, August 2003, February 2005 March 2005 
and May 2006 provided the appellant with an explanation of 
the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The March 2005 letter specifically advised the 
appellant that he should submit any evidence in his 
possession.  In addition, the veteran was provided 
information regarding the assignment of effective dates in 
March 2007.  Although the letters were not provided prior to 
the initial adjudication of the claim, the veteran was 
afforded an opportunity to present evidence, and he does not 
argue that the timing of the letters caused him any 
prejudice.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's current 
treatment records.  He was afforded VA examinations.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation. 

Accordingly, the Board will review the disability rating 
under the old and new criteria.  Under the old regulations, 
effective prior to September 26, 2003, a low back disability 
was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, that 
provided a 20 percent rating was warranted where there was 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under Diagnostic Code 5293, a 20 
percent rating was warranted for intervertebral disc syndrome 
that was moderate in degree with recurring attacks.  A 40 
percent rating was warranted for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  Id.  A 60 percent rating was warranted for 
intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 20 percent rating for 
moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  A 40 percent rating was warranted if the 
limitation of motion was severe.  Id.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height................10

Under certain circumstances, the neurological impairment of 
the lower extremities that is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.

The Board has considered the full history of the veteran's 
low back disorder.  The veteran's service medical records 
show that he was treated for complaints of back pain.  A 
separation medical history dated in January 1992 reflects a 
report of mechanical lower lumbar disc problems, degenerative 
disk, since August 1982 with inability to perform certain 
motions and positions.  The report of an examination 
conducted at that times reflects that there was mild 
tenderness of the LS spine with a full range of motion.  

The veteran filed a claim for VA disability compensation in 
May 1992.  In a rating decision of September 1994, the RO 
granted service connection for lumbosacral fibromyositis, and 
assigned a 20 percent rating.  The veteran disagreed with 
that rating and perfected this appeal.  

During the hearing held in May 1998, the veteran testified 
that his back problems were getting worse.  He recounted that 
after bending over to work on his car he could not stand up.  
He also said that when he is in bed his body jerked at the 
waist.  He reported that he had just finished receiving 
physical therapy, and he had been told to wear a brace.   

The relevant medical evidence includes numerous VA and 
private treatment records and VA examination reports dated in 
February 1994, March 2003, and August 2005.  

Upon review of the evidence of record, the Board finds that 
the evidence of record weighs against a rating in excess of 
20 percent for the service-connected back disability.  The 
evidence shows that the back disorder has not resulted in 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, or some of the above with abnormal 
mobility on forced motion.  In this regard, the report of a 
spine examination conducted by the VA in February 1995 
reflects that there were no postural abnormalities of the 
back, as would be expected if there was listing of the whole 
side to one side.  Marked limitation of forward bending was 
not shown as the forward flexion was to 65 degrees.  The 
veteran also had lateral flexion to 40 degrees on each side.  
An X-ray taken in March 1994 reflected that the 
intervertebral disc spaces were well maintained.  Similarly, 
on examination in March 2003, forward bending was only 
moderately limited to 40 degrees.  It was noted that he got 
spasms, but this is a symptoms which is already contemplated 
at the 20 percent level.  In an examination report addendum 
dated in March 2003, the examiner stated that there was 
narrowing of the disc space, but it was also specifically 
noted that Goldthwait's was negative.  On examination in 
August 2005, the forward flexion was to 60 degrees with pain 
after 50 degrees.  Right and left lateral flexion were to 20 
degrees.  Again, no postural abnormities were noted.  Similar 
findings are contained in the treatment records.  In summary, 
although the veteran has narrowing of the joint space in his 
spine, the other criteria contemplated for a 40 percent 
rating under Diagnostic Code 5295 are not present.  Thus, the 
overall findings did not demonstrate the presence of a severe 
lumbosacral strain such as to warrant a 40 percent evaluation 
under Diagnostic Code 5295.  

The Board also finds that a rating higher than 20 percent 
cannot not be assigned under any alternative Diagnostic Code.  
The disorder was not productive of more than moderate 
limitation of motion of the spine under Diagnostic Code 5292.  
The Board notes that normal flexion is to 90 degrees, normal 
extension is to 30 degrees, normal lateral flexion is to 30 
degrees, and normal rotation is to 30 degrees.  See Plate V, 
38 C.F.R. § 4.71.  The examination reports and the treatment 
records generally reflect slight or moderate limitation of 
motion.  In this regard, the spine examination of February 
1994 showed that forward flexion was to 65 degrees, backward 
extension was to 50 degrees, left lateral flexion was to 30 
degrees, right lateral flexion was to 40 degrees, and 
rotation to the left and right was to 45 degrees.  The VA 
examination in March 2003 showed that forward bending was to 
40 degrees, backward extension was to 20 degrees, left 
lateral flexion was to 24 degrees, right lateral flexion was 
to 30 degrees.  Turning to the left was to 24 degrees and 
turning to the right was to 26 degrees.  The August 2005 
examination showed 60 degrees of forward flexion, 20 degrees 
of extension, lateral flexion of 20 degrees, and lateral 
rotation of 20 degrees.  These range of motions findings are 
consistent with moderate limitation of motion.  There is no 
evidence of severe limitation of motion so as to warrant a 40 
percent rating under Diagnostic Code 5292.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain due to the veteran's service-connected lumbar 
disorder are contemplated in the 20 percent rating currently 
assigned.  There is no indication that pain, due to 
disability of the lumbar spine, causes functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 
supra.  The VA spine examination in February 1994 noted that 
there was no objective evidence of pain on motion.  The 
examination conducted in March 2003 showed pain only at the 
end of the ranges of motion.  This was also the case on 
examination in August 2005.  

Similarly, the Board finds that the disorder is not 
productive of intervertebral disc syndrome.  Although the 
veteran complained of pain in his back, there is no evidence 
of chronic neurological involvement of such severity that a 
higher evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rates intervertebral disc 
syndrome.  The VA examinations during the period of time 
relevant to this appeal demonstrated that the veteran had no 
significant neurological impairment.  The VA examination 
report dated in February 1994 specifically noted that "there 
is no evidence of neurological involvement."  The 
examination report of March 2003 noted that on neurological 
examination sensory evaluation was negative, and muscle power 
was 5/5.  Reflexes were 2 plus.  It was stated that no 
radiculopathy was found.  The August 2005 VA examination 
noted that the diagnoses now included a herniated nucleus 
pulposus at L4-5.  That is a nonservice connected disability, 
but the Board will presume that all symptoms affecting the 
back are due to the service-connected lumbosacral 
fibromyositis, as there is no medical opinion separating the 
effects of the service-connected and non service-connected 
disorders.  Nevertheless, on neurological examination in 
August 2005, sensory features were intact, motor was 5/5 
throughout, reflexes were symmetrical.  A VA treatment record 
dated in July 2006 noted a complaint of subjective right foot 
numbness, however, sensation was intact to light touch and 
vibration.  In addition, motor was 5/5, and deep tendon 
reflexes were 2+ and equal.  Thus, a 40 percent rating is not 
warranted under Diagnostic Code 5293 on the basis of severe 
intervertebral disc syndrome.  

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5293.  Therefore, the Board has considered 
whether there is any other schedular basis for assigning a 
higher evaluation.

For rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under Diagnostic Code 5293.  Therefore, it would 
be appropriate to evaluate the neurological manifestations of 
the veteran's back disability under this rating code as an 
alternative to Diagnostic Codes 5293.  The Board notes that 
under Diagnostic Code 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation if it is mild, 
a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve.  With complete paralysis of the sciatic 
nerve, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The veteran's service-connected back disorder does not cause 
incomplete paralysis of the sciatic nerves.  As noted above, 
neurological functions on examinations were generally normal.  
Thus, a separate rating for radiculopathy of either lower 
extremity is not warranted.

The disorder also has not resulted in incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months so as to warrant a 40 
percent rating under the revised rating code for 
intervertebral disc syndrome.  As noted above, an 
incapacitating episode is one where a physician has 
prescribed bedrest.  However, the veteran's medical treatment 
records are negative for such instructions, and the VA 
examination reports do not contain any indication that any 
physician had prescribed bedrest.  In fact, the most recent 
examination report in August 2005 reflects that the veteran 
reported only one episode requiring that he stay in bed for a 
week.  Thus, the criteria under Diagnostic Code 5243 are not 
met.  

The Board also finds that the veteran's service-connected 
back disorder has not resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine so as 
to warrant a 40 percent rating under the new general back 
rating criteria.  In this regard, none of the medical 
evidence indicates that the veteran has ankylosis or 
limitation of flexion to such a severe degree.  He has 
generally been found to have 40 to 60 degrees of forward 
flexion.  

Accordingly, the Board concludes that objective medical 
evidence of record weighs against a disability rating higher 
than 20 percent for the veteran's service-connected 
lumbosacral fibromyositis.  Also, the disorder does not 
appear to have changed significantly during this initial 
rating period so as to warrant a staged rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The 
preponderance of the evidence is clearly against the claim.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected back 
disability.  The Board notes that the disability has not 
required frequent hospitalizations.  With respect to whether 
there is evidence of marked interference with employment, the 
Boards notes that the veteran has indicated that his service-
connected back disorder has caused him to have pain at work.  
However, he has not provided any documentary evidence to show 
loss of time at work.  His VA treatment records dated in 2006 
reflect that he continued to be employed.  The veteran's 
current rating of 20 percent already contemplates a 
significant degree of industrial impairment.  Therefore, the 
Board does not find that the veteran's case is outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

An initial disability rating higher than 20 percent for 
lumbosacral fibromyositis is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


